Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art (e.g. US 10,901,708 to Reas et al., “enriching Word Vectors with Subword Information” by Bojanowski et al.) discloses or suggests:
determining, by a processor, a plurality of keywords based on a corpus of programming artifacts, the corpus of programming artifacts comprising source code corresponding to a software project (Reas col. 8, lines 42-43 “obtaining a plurality of code files … generating an abstract syntax tree”); 
determining a plurality of context/keyword pair sets based on the plurality of keywords and the corpus of programming artifacts, wherein each context/keyword pair set of the plurality of context/keyword pair sets comprises a first keyword, a second keyword, and a context type corresponding to a co-occurrence of the first keyword and the second keyword in the corpus of programming artifacts (Reas col. 8, lines 53 “generating a co-occurrence matrix … identifying pairs of terminal node values … of each of the plurality of paths”); and 
constructing a word embedding matrix based on the plurality of context/keyword pair sets (Reas col. 9, lines 1-3 “generating one or more word embeddings using the co-occurrence”),
wherein constructing the word embedding matrix based on the plurality of context/keyword pair sets comprises:
training a latent embedding matrix (Reas col. 4, lines 62-66 “implement one or more unsupervised NLP techniques for training word embeddings based on a statistical representation of words in a corpus”);
wherein the word embedding matrix is used to train a recurrent neural network (RNN) to process source code (Bojanowski pg. 8, col. 1, last partial par. “Our model is a recurrent neural network”, Reas col. 4, lines 62-66 “training word embeddings”).

The closest prior art does not fairly disclose or suggest:
wherein constructing the word embedding matrix based on the plurality of context/keyword pair sets comprises:
training a latent embedding matrix;
creating a manifest feature vector based on the plurality of context/keyword pair sets and the corpus of programming artifacts; and
combining the latent embedding matrix with the manifest feature vector corresponding to the corpus of programming artifacts to construct the word embedding matrix, wherein the combining includes ranking the plurality of context/keyword pair sets based on the manifest feature vector; and
wherein the word embedding matrix is used to train a recurrent neural network (RNN) to process source code.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199